Title: To John Adams from C. W. F. Dumas, 15 December 1781
From: Dumas, Charles William Frederic
To: Adams, John



Lahaie 15e. Dec. 1781
Monsieur

Comme l’Assemblée d’Hollde. se séparera aujourd’hui en huit, je prends mes précautions domestiques, pour pouvoir aller passer le reste du mois, et une partie du suivant, à Amsterdam avec vous Monsieur, Si je ne vous incommode pas; et pour partir d’ici, pour cet effet, Samedi ou Dimanche 22 ou 23 du Courant. En attendant, je crois qu’il ne seroit pas mauvais Monsieur, que vous vinssiez pas­ser la Semaine prochaine ici; outre que ce petit changement d’air, pourra, selon moi, être favorable à votre santé, je voudrois vous faire faire connoissance personnelle avec deux personnages du pays, afin que vous pussiez juger vous-même par leurs discours, de la marche qu’il Sera à propos de tenir, pour avoir enfin une réponse cathégorique. Nous irions alors ensemble à Amsterdam, Si vous pouviez rester jusqu’à Samedi ou Dimanche ici. Mais il faudroit venir ici Lundi ou Mardi prochain, afin que je pusse ménager l’entrevue chez moi avec ces Messieurs, qui ne sont pas sûrs d’avance du jour precis dont ils pourroient disposer.
Peut-être ne serez-vous pas faché, Monsieur, de faire aussi une visite à L’Ambr. de Frce., et d’avoir un entretien avec lui dans cet intervalle. Je ne l’ai point vu depuis huit jours au moins; et l’on ne sait Si son voyage pour Paris aura lieu ou non.
Voici une Drôlerie, dont la communication fera certainement plaisir à Mr. Cerisier. Je vous prie seulement, Monsieur, de ne point lâcher mon Ecriture mais de lui permettre seulement d’en prendre Copie, s’il veut.

Je suis toujours avec le plus sincere respect Monsieur Votre très humble & très obéissant serviteur 
Dumas

